Name: Commission Directive 2005/77/EC of 11 November 2005 amending Annex V to Council Directive 2000/29/EC on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community
 Type: Directive
 Subject Matter: agricultural activity;  agricultural policy
 Date Published: 2006-11-21; 2005-11-12

 12.11.2005 EN Official Journal of the European Union L 296/17 COMMISSION DIRECTIVE 2005/77/EC of 11 November 2005 amending Annex V to Council Directive 2000/29/EC on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), and in particular point (d) of the second paragraph of Article 14 thereof, Whereas: (1) Directive 2000/29/EC provides for certain measures against the spread within the Community of organisms which are harmful to plants or plant products. It also provides for the use of plant passports, giving evidence that the plants or plant products have successfully undergone the Community checking system. (2) Plant passports are currently required for moving certified seeds of Helianthus annuus L., Lycopersicon lycopersicum (L.) Karsten ex Farw. and Phaseolus L. within the Community, other than locally. (3) To improve the phytosanitary protection of seeds of Helianthus annuus L., Lycopersicon lycopersicum (L.) Karsten ex Farw. and Phaseolus L., the requirement that seeds have to be accompanied by a plant passport when moved within the Community, other than locally, should be applied to all seeds of those species. (4) Annex V to Directive 2000/29/EC should therefore be amended accordingly. (5) The measures provided for in this Directive are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DIRECTIVE: Article 1 In point 2.4 of section I of part A of Annex V to Directive 2000/29/EC the last indent is replaced by the following:  Seeds of Helianthus annuus L., Lycopersicon lycopersicum (L.) Karsten ex Farw. and Phaseolus L. Article 2 1. Member States shall adopt and publish, by 30 April 2006 at the latest, the laws, regulations and administrative provisions necessary to comply with this Directive. They shall forthwith communicate to the Commission the text of those provisions and a correlation table between those provisions and this Directive. They shall apply those provisions from 1 May 2006. When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such a reference is to be made. 2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive. Article 3 This Directive shall enter into force on the 20th day following its publication in the Official Journal of the European Union. Article 4 This Directive is addressed to the Member States. Done at Brussels, 11 November 2005. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 169, 10.7.2000, p. 1. Directive as last amended by Commission Directive 2005/16/EC (OJ L 57, 3.3.2005, p. 19).